DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 line 3 recites “the piston” it is assumed this should state the second piston.  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statements filed on January 16, 2021, is acknowledged by the examiner.
Status of Claims
Amendment to the Claims was filed on February 27, 2021.
Claims 11 and 22 were canceled.
Claims 1-10, 12-21, and 23-27 are currently pending.
Specification
The disclosure is objected to because of the following informalities: Element 28 in the drawings is not indicated in the Specification. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brinsden (US PG PUB 2017/0218717) in view of Hoffman et al. (US 9,488,024, hereinafter “Hoffman”).
Regarding Claim 1, Brinsden discloses a kinetic ram (120, ann. fig. 1 para 0021, para 0021 describes rams and kinetic shear-sealing rams 120) for a blowout preventer (100, ann. fig. 1, para 0019), comprising: a first pressure chamber (para 0025, propellant cavity 115 and gas cavity 116) having a first piston (122, para 0024, para 0025 describes the first piston 122 in the cavities 115 and 116) movably disposed therein; a first gas generating charge (propellant 130, para 0028) disposed at one end of the first pressure chamber (propellant cavity 115 and first gas generating charge are illustrated in ann. fig. 1); a first ram (120, para 0024) coupled to the first piston (122, ram head 123 and blade 121 is coupled to the piston 122, ann. fig. 1  and para 0025) on a side of the first piston (side of piston 122 towards the bore 112) opposed to the first gas generating charge (ann. fig. 1  illustrates the ram 120 is attached to the piston 123 in an opposite side of cavity 115, 116); the first ram arranged to move across (rams 120 may be partially or wholly disposed within horizontal ram cavities 114) a through bore (114) in a first blowout preventer housing (110) disposed at an opposed end (ann. fig. 1  illustrates the cavity 114 for bore 112 of housing 110 is opposite the first pressure chamber 115, illustrated in ann. fig. 1) of the first pressure chamber when the first gas generating charge is actuated to create a pressure increase within the first pressure chamber (para 0027 describes the pressure increase in the first pressure chamber 115); and a pressure reducing valve (117) to allow a volume increase in the first pressure chamber in the event pressure in the first pressure chamber rises to a determined level (para 0027 describes the designed pressures of a determined level).
Brinsden discloses the claimed invention, except a burst disk.
Hoffman teaches a burst disk (rupture disk 277)(col. 19 lines 3-14).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the pressure relief valve, as disclosed by Brineden, by using a rupture disk in a pressure relief device 277), as taught by , for the purpose of reliably failing a predetermined rupture pressure differential. (Hoffman, col. 19 lines 3-14).
Regarding Claim 2, Brinsden discloses an initial volume in the first pressure chamber between the one end and the first piston is chosen to limit a maximum pressure caused by actuating the first gas generating charge.
Brinsden does not specifically teach the maximum pressure is at most five times an operating pressure to accelerate the first piston to a selected velocity.  Design decisions regarding the ratio of the maximum pressure to the operating pressure is determined on the site conditions, size of elements, type of gas generating charge. It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have provided an appropriate ratio of the maximum pressure to the operating pressure, as discloses by Brinsden, for the purpose of allowing the piston to close the ram at a selected velocity and subsequent force necessary to cut the downhole tube.
Regarding Claim 3, Brinsden discloses an initial volume in the first pressure chamber between the one end and the first piston is chosen to limit a maximum pressure caused by actuating the first gas generating charge.
Brinsden does not specifically teach the maximum pressure is at most three times an operating pressure to accelerate the first piston to a selected velocity.  Design decisions regarding the ratio of the maximum pressure to the operating pressure is determined on the site conditions, size of elements, type of gas generating charge. It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have provided an appropriate ratio of the maximum pressure to the operating pressure, as discloses by Brinsden, for the purpose of allowing the piston to close the ram at a selected velocity and subsequent force necessary to cut the downhole tube.
Regarding Claim 4, Brinsden discloses an initial volume in the first pressure chamber (115) between the one end and the first piston (122) is chosen to limit a maximum pressure (para 0025 describes the pressure from the first gas generating charge 130 caused by actuating the first gas generating charge (130).
Brinsden does not specifically teach the maximum pressure is at most one-and-one half times an operating pressure to accelerate the first piston to a selected velocity.  Design decisions regarding the ratio of the maximum pressure to the operating pressure is determined on the site conditions, size of elements, type of gas generating charge. It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have provided an appropriate ratio of the maximum pressure to the operating pressure, as discloses by Brinsden, for the purpose of allowing the piston to close the ram at a selected velocity and subsequent force necessary to cut the downhole tube.
Regarding Claim 5, Brinsden discloses an initial volume (ann. fig. 1  illustrates the initial position of the piston and ram) in the first pressure chamber (115) is chosen by locating the first piston (122) at a selected initial distance between the first gas generating charge (130) and the first piston. 
Regarding Claim 6, Brinsden discloses a restraint (125, shear pins, para 0027) arranged to hold the first piston (122) at an initial position (ann. fig. 1) until pressure in the first pressure chamber (115) exceeds a selected pressure (para 0027 describes different pressure for failure of restrains).. 
Regarding Claim 7, Brinsden discloses the restraint (125, shear pins, para 0027) comprises at least one shear pin (25, para 0027). 
Regarding Claim 8, Brinsden discloses an initial volume in the first pressure chamber (115) is chosen by forming at least one pressure relief hole (117 pressure relief valve, para 0027) in at least one of the first piston (122) and an interior wall (ann. ann. fig. 1) of the first pressure chamber. 
Regarding Claim 9, Brinsden discloses the at least one pressure relief hole (117). 
Brinsden discloses the claimed invention, except the pressure relief hole is covered by at least one burst disk.
Hoffman teaches a burst disk (rupture disk 277)(col. 19 lines 3-14).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the pressure relief valve, as disclosed by Brineden, by using a rupture disk in a pressure relief device 277), as taught by , for the purpose of reliably failing a predetermined rupture pressure differential. (Hoffman, col. 19 lines 3-14).
Regarding Claim 12, Brinsden discloses a restraint (shear pin 125) coupled to the first piston and arranged to hold the first piston (122) against pressure in the first pressure chamber (115) until the pressure in the first pressure chamber exceeds a selected pressure (shear pins 125 are in contact with end 124 of the piston 122; the piston 122 is prevented by shear pin 125 to move towards the bore 112; para 0027). 
Regarding Claim 13, Brinsden discloses the restraint comprises at least one shear pin (25, para 0027).
Regarding Claim 14, Brinsden discloses the restraint comprises an integral attachment forming part of the first gas generating charge (130) or first gas generating charge housing. 
Regarding Claim 15, Brinsden discloses a second pressure chamber (115, ann. fig. 1) having a second piston (122, ann. fig. 1) movably disposed therein; a second gas generating charge (propellant 130, para 0028) disposed at one end of the second pressure chamber (propellant cavity 115 and second gas generating charge are illustrated in ann. fig. 1); a second ram (120, para 0024) coupled to the second piston (122, ram head 123 and blade 121 is coupled to the piston 122, ann. fig. 1  and para 0025) on a side of the second piston (side of piston 122 towards the bore 112) opposed to the second gas generating charge (ann. fig. 1  illustrates the ram 120 is attached to the piston 123 in an opposite side of cavity 115, 116); the second ram arranged to move across (rams 120 may be partially or wholly disposed within horizontal ram cavities 114) a through bore (114) in a second blowout preventer housing (110) disposed at an opposed end (ann. fig. 1  illustrates the cavity 114 for bore 112 of housing 110 is opposite the second pressure chamber 115, illustrated in ann. fig. 1) of the second pressure chamber when the second gas generating charge is actuated to create a pressure increase within the second pressure chamber (para 0027 describes the pressure increase in the second pressure chamber 115); and a pressure reducing valve (117) to allow a volume increase in the second pressure chamber in the event pressure in the second pressure chamber rises to a determined level (para 0027 describes the designed pressures of a determined level).
Brinsden discloses the claimed invention, except a burst disk.
Hoffman teaches a burst disk (rupture disk 277)(col. 19 lines 3-14).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the pressure relief valve, as disclosed by Brineden, by using a rupture disk in a pressure relief device 277), as taught by , for the purpose of reliably failing a predetermined rupture pressure differential. (Hoffman, col. 19 lines 3-14).
Regarding Claim 16, Brinsden discloses an initial volume in the second pressure chamber between the one end and the second piston is chosen to limit a maximum pressure caused by actuating the second gas generating charge.
Brinsden does not specifically teach the maximum pressure is at most three times an operating pressure to accelerate the second piston to a selected velocity.  Design decisions regarding the ratio of the maximum pressure to the operating pressure is determined on the site conditions, size of elements, type of gas generating charge. It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have provided an appropriate ratio of the maximum pressure to the operating pressure, as discloses by Brinsden, for the purpose of allowing the piston to close the ram at a selected velocity and subsequent force necessary to cut the downhole tube.
Regarding Claim 17, Brinsden discloses an initial volume in the second pressure chamber (115) between the one end and the second piston (122) is chosen to limit a maximum pressure (para 0025 describes the pressure from the second gas generating charge 130 caused by actuating the second gas generating charge (130).
Brinsden does not specifically teach the maximum pressure is at most one-and-one half times an operating pressure to accelerate the second piston to a selected velocity.  Design decisions regarding the ratio of the maximum pressure to the operating pressure is determined on the site conditions, size of elements, type of gas generating charge. It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have provided an appropriate ratio of the maximum pressure to the operating pressure, as discloses by Brinsden, for the purpose of allowing the piston to close the ram at a selected velocity and subsequent force necessary to cut the downhole tube.
Regarding Claim 18, Brinsden discloses an initial volume (ann. fig. 1  illustrates the initial position of the piston and ram) in the second pressure chamber (115) is chosen by locating the second piston (122) at a selected initial distance between the second gas generating charge (130) and the second piston. 
Regarding Claim 19, Brinsden discloses an initial volume in the second pressure chamber (115) is chosen by forming at least one pressure relief hole (117 pressure relief valve, para 0027) in at least one of the second piston (122) and an interior wall (ann. ann. fig. 1) of the second pressure chamber. 
Regarding Claim 20, Brinsden discloses the at least one pressure relief hole (117). 
Brinsden discloses the claimed invention, except the pressure relief hole is covered by at least one burst disk.
Hoffman teaches a burst disk (rupture disk 277)(col. 19 lines 3-14).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the pressure relief valve, as disclosed by Brineden, by using a rupture disk in a pressure relief device 277), as taught by , for the purpose of reliably failing a predetermined rupture pressure differential. (Hoffman, col. 19 lines 3-14).
Regarding Claim 23, Brinsden discloses a restraint coupled to the second piston (122) and arranged to hold the second piston against pressure in the second pressure chamber (115) until the pressure in the second pressure chamber exceeds a selected pressure (shear pins 125 are in contact with end 124 of the piston 122; the piston 122 is prevented by shear pin 125 to move towards the bore 112; para 0027). 
Regarding Claim 24, Brinsden discloses the restraint comprises at least one shear pin (25, para 0027).
Regarding Claim 25, Brinsden discloses the restraint comprises an integral attachment forming part of the second gas generating charge (130) or second gas generating charge housing. 
Regarding Claim 26, Brinsden discloses the restraint (125) comprises a shear bolt attaching (the claim does not state that the restraint is directly or physically attached, here the shear pins 125 are in contact with end 124 of the piston 122; the piston 122 is prevented by shear pin 125 to move towards the bore 112; para 0027) a gas generator charge (130) to the second piston (122).  
Regarding Claim 27, Brinsden discloses the first ram (120) and the second ram (120) move in opposed directions with respect to the through bore (112)(ann. fig. 1 illustrates a first and second ram 120).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Temple, Jr. (US 2,149,641), Gallagher (US 11,028,664), Angstmann et al. (US PG PUB 2021/0032951), Angstmann et al. (US 2018/0080300), Gallagher (US 2019/0203555), Milanovich (US 8,567,427), and Frelau (US 4,140,041).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753